FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment A, received on 8 September 2021, has been entered into record.  In this amendment, claims 1, 2, 4-7, 13, and 17-19 have been amended, and claim 3 has been canceled.
Claims 1, 2, and 4-20 are presented for examination.

Response to Arguments
With regards to the objection to the specification, the applicant argues that the URLs are dummy URLs. The examiner respectfully disagrees. The examiner notes that references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
With regards to the objection to the drawings, the applicant submitted replacement sheets. However, the replacement sheets do not address the numerous objections, and the examiner maintains the objections.
Applicant's arguments filed 8 September 2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The applicant argues that the references do not teach “perform a rough analysis of the URL comprising comparing a web page at the .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See [0017] and throughout specification.

Claim Objections
Claim 13 is objected to because of the following informalities:  
In claim 13, line 6: “queue the URL for into an analysis queue” is unclear.
Appropriate correction is required.

Drawings
It is noted that the objections to the drawings are too numerous to specifically point out. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard et al. (US 2008/0133540 A1 and Hubbard hereinafter).
As to claim 1, Hubbard discloses a system and method for analyzing web addresses, the system and method having:
a processor and a memory (0138, lines 9-16; 0139, lines 5-8); 
a uniform resource locator (URL) reputation store (146, Figure 3); 
a network interface (0044, lines 14-17); 
instructions encoded within the memory to instruct the processor to: receive via the network interface a request for a reputation for a URL (0078, lines 6-9; 0082, lines 5-11); 
query the URL reputation store and determine that the URL does not have a known reliable reputation (i.e. not found in database) (0078, lines 6-13); 
add the URL to a URL analysis (0078, lines 13-17); 
perform a rough analysis of the URL comprising comparing a web page at the URL to a plurality of known phishing pages, and determine from the rough analysis that the URL potentially is for a phishing website (0083, lines 5-24; 0128, lines 1-22); 
based at least in part on the determination that the URL potentially is for a phishing website, move the URL ahead in the analysis (0084, lines 20-37), but does not specifically discloses a queue. However, since Hubbard discloses that URLs sent for later analysis are processed according to priority (0084), it would have been obvious to one of ordinary art before the effective filing date of the claimed invention that the URLs are being held for processing in a queue.
	
As to claim 2, Hubbard discloses:
wherein performing the rough analysis of the URL further comprises first filtering the URL (0084, lines 6-10). 

As to claim 4, Hubbard discloses:
wherein the known phishing target is a home page of the known phishing target (0116, lines 1-10; 0128, lines 12-17). 

As to claim 5, Hubbard discloses:
wherein the known phishing target is a login page of the known phishing target (0116, lines 1-10; 0128, lines 12-17). 

As to claim 6, Hubbard discloses:
wherein comparing the web page of the URL comprises comparing the web page to a current version or one or more archived versions of the known phishing target (0128, lines 1-22, 28-33). 

As to claim 9, Hubbard discloses:
wherein performing the rough analysis of the URL comprises performing an image comparison of a web page of the URL with an image of a known phishing target (content in form of graphics) (0097, lines 22-26; 0128, lines 1-17). 

As to claim 10, Hubbard discloses:
wherein the image comparison is a comparison for gross visual similarity (0097, lines 22-26; 0128, lines 1-17). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard as applied to claim 9 above, and further in view of Gupta et al. (US Patent 9,621,566 B2 and Gupta hereinafter).
As to claim 11, Hubbard fails to specifically disclose:
wherein the image comparison comprises a comparison of a low-resolution image of the known phishing target with a low-resolution image of the web page of the URL. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Hubbard, as taught by Gupta.
Gupta discloses a system and method for detecting phishing webpages, the system and method having:
wherein the image comparison comprises a comparison of a low-resolution image of the known phishing target with a low-resolution image of the web page of the URL (col. 9, lines 36-43; col. 11, lines 4-7). 
.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard in view of Kraemer et al. (US Patent 11,003,775 B2 and Kraemer hereinafter).
As to claim 13, Hubbard discloses:
receive a reputation request for a uniform resource locator (URL) (0078, lines 6-9; 0082, lines 5-11); 
determine that the URL has no cached reputation (0078, lines 6-13; 0123, lines 4-6); 
perform an initial analysis of the URL, (0123, lines 4-6); 
based at least in part on the initial analysis, assign the URL elevated priority in the analysis queue, wherein the full analysis is separate and different from the initial analysis (0084, lines 6-37);
queue the URL comprising a prioritized list of URLs for later full analysis by an analysis engine (0078, lines 13-17); but does not specifically discloses a queue. However, since Hubbard discloses that URLs sent for later analysis are processed according to priority (0084), it would have been obvious to one of ordinary art before the effective filing date of the claimed invention that the URLs are being held for processing in a queue.

the initial analysis configured to have a low false negative rate.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Hubbard, as taught by Kraemer.
Kraemer discloses a system and method for behavioral detection and prevention of cyberattacks, the system and method having:
the initial analysis configured to have a low false negative rate (col. 27, lines 50-58).
Given the teaching of Kraemer, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Hubbard with the teachings of Kraemer by performing a low false negative rate analysis. Kraemer recites motivation by disclosing that using a low false negative rate analysis increases the effectiveness and conserves system resources (col. 27, lines 50-67). It is obvious that the teachings of Kraemer would have improved the teachings of Hubbard by using a low false negative rate analysis in order to increase effective and conserve system resources.

As to claim 14, Hubbard discloses:
wherein performing the initial analysis of the URL comprises comparing a web page of the URL to a web page of a known phishing target (0128, lines 1-22, 28-33). 

As to claim 15, Hubbard discloses:
wherein performing the initial analysis of the URL comprises performing an image comparison of a web page of the URL with an image of a known phishing target (content in form of graphics) (0092, lines 22-26; 0128, lines 1-17). 

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard in view of McDougal et al. (US 2013/0074185 and McDougal hereinafter).
As to claim 19, Hubbard discloses:
identifying a plurality of URLs that lack a reliable phishing-related reputation (0078, lines 6-13); 
ordering URLs for full analysis (0084, lines 20-37); 
periodically identifying within the full analysis queue a batch of URLs that have not received an initial analysis (0128, lines 5-33); 
subjecting a URL of the batch to an initial analysis, the initial analysis being less thorough than the full analysis (0083, lines 5-24); 
according to the initial analysis, determining that the URL is potentially to a phishing website and accelerating the URL's priority in the full analysis queue (0083, lines 5-24; 0084, lines 20-37; 0128, lines 12-22). 
Hubbard fails to specifically disclose:
queuing the URLs in a first-in-first-out full analysis queue.
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Hubbard, as taught by McDougal.
McDougal discloses a system and method for network-accessible malware analysis, the system and method having:
queuing the URLs in a first-in-first-out full analysis queue (0164, lines 1-7).
Given the teaching of McDougal, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Hubbard with the teachings of McDougal by using a FIFO queue. McDougal recites motivation by disclosing that using a FIFO queue provides a way to schedule analysis for malware (0164, 

As to claim 20, Hubbard fails to specifically disclose:
assigning a maximum timeout to analyze URLs not moved ahead in the full analysis queue. 
Nonetheless, this feature is well known in the art and would have been an obvious modification of the teachings disclosed by Hubbard, as taught by McDougal.
McDougal discloses:
assigning a maximum timeout to analyze URLs not moved ahead in the full analysis queue (0295, lines 3-8). 
Given the teaching of McDougal, a person having ordinary skill in the art before the effective filing date of the claimed invention would have readily recognized the desirability and advantages of modifying the teachings of Hubbard with the teachings of McDougal by assigning a maximum timeout. McDougal recites motivation by disclosing that assigning a maximum timeout prevents the system from becoming stalled beyond an acceptable time period (0195, lines 5-8). It is obvious that the teachings of McDougal would have improved the teachings of Hubbard by assigning a maximum timeout in order to prevent the system from becoming stalled.

Allowable Subject Matter
Claims 7, 8, 12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Made of Record
Barash et al. (US 2010/0332593 A1) discloses a system and method for operating an anti-malware network on a cloud computing platform.
Gardezi et al. (US 2020/0252428 A1) discloses a system and method for detecting cyberattacks impersonating legitimate sources.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH SU/Primary Examiner, Art Unit 2431